COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-090-CV
 
                                                                                                        
LIDUVINA CASTANEDA D/B/A LILLY'S                                  APPELLANTS
AUTO
SALES, LILLY CASTANEDA AND 
MA LOUISA HERNANDEZ                                                                      
 
                                                   V.
 
HUMBERTA LLAMAS                                                              APPELLEE
 
                                              ------------
 
          FROM
COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On March 20, 2006 and March
30, 2006, we notified appellants, in accordance with rule of appellate
procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee
was paid.  See Tex. R. App. P. 42.3(c).  Appellants have not paid the $125 filing
fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellants have
failed to comply with a requirement of the rules of appellate procedure and the
Texas Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellants shall pay all
costs of this appeal, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
 
PANEL
D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:
May 11, 2006




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).